

SIFCO INDUSTRIES, INC. 2007 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of November 17, 2016)
AWARD AGREEMENT
THIS AWARD AGREEMENT (the “Award Agreement”) is made as of the ________ between
SIFCO Industries, Inc., an Ohio corporation (the “Company”), and ______, an
Employee of the Company (the “Grantee”).
WHEREAS, the Company has heretofore adopted the SIFCO Industries, Inc. 2016
Long-Term Incentive Plan, as amended and restated (the “Plan”); and
WHEREAS, it is a requirement of the Plan that an Award Agreement be executed to
evidence the Restricted Stock granted to the Grantee.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:
1.    Grant and Issuance of Restricted Stock. The Company hereby grants to the
Grantee ______ shares of the common stock, par value $1.00 per share, of the
Company (the “Restricted Stock”) on the terms and conditions set forth herein
and in the Plan. The Company shall cause the Restricted Stock to be evidenced by
a book entry account maintained by the Company’s stock transfer agent (the
“Transfer Agent”). Simultaneous with the execution of this Award Agreement, the
Grantee shall deliver to the Company an executed stock power, the form of which
is attached hereto as Exhibit “A.” Upon the date the Restricted Stock is
evidenced in a book entry account maintained by the Transfer Agent, the Grantee
shall be a shareholder with respect to the Restricted Stock and shall have all
of the rights of a shareholder with respect to the Restricted Stock, including
the right to vote the Restricted Stock and to receive any dividends and other
distributions paid with respect to the Restricted Stock. The executed stock
power shall be held by the Company in its control for the account of the Grantee
until the restrictions set forth in Section 2(a) of this Award Agreement lapse
and the Grantee's right to the Restricted Stock vests pursuant to Section 2(b)
of this Award Agreement (at which time the Restricted Stock shall be delivered
to the Grantee) or, if earlier, until the Restricted Stock is forfeited to the
Company and cancelled as provided in Section 2(c) of this Award Agreement.
2.    Restrictions on and Vesting of the Restricted Stock.
(a)    Except as otherwise provided in this Award Agreement, none of the
Restricted Stock held in a book entry account maintained by the Transfer Agent
(including any Restricted Stock issuable, but not yet issued) with respect to
which the vesting requirements set forth in Section 2(b) of this Award Agreement
have not been satisfied may be sold, exchanged, transferred, pledged,
hypothecated or otherwise disposed of. In the event that the Grantee purports or
attempts to sell, exchange, transfer, pledge, hypothecate or otherwise dispose
of any of his Restricted Stock in contravention of the previous sentence, then
(i) such purported transfer, encumbrance or disposition shall be null and void,
and (ii) all of such disposed (or purportedly disposed) Restricted Stock shall
be immediately forfeited to the Company without notice for no consideration.
(b)    The Grantee’s right to the Restricted Stock shall vest, and the
restrictions set forth in Section 2(a) of this Award Agreement will lapse, on
the earliest of: (i) November 15, 2019, provided that the Grantee remains an
Employee as of such date; (ii) the date the Grantee ceases to be an Employee due
to his or her death or Disability; or (iii) the day immediately preceding the
date of a Corporate Transaction (as defined in the Plan), provided that the
Grantee is an Employee as of such date (the “Vesting Date”).
(c)    In the event that prior to the Vesting Date, the Grantee resigns from the
Company (other than by reason of death or Disability) or is terminated from the
Company for any reason, the Restricted Stock shall be immediately and
automatically forfeited to the Company without notice and for no consideration.
3.    Taxes. The Company shall have the right to require a person entitled to
receive the Restricted Stock to pay the Company the amount of any taxes which
the Company is or will be required to withhold with respect to such Restricted
Stock (either upon vesting or upon the filing of any election under Section
83(b) of the Code with respect to the Restricted Stock) before such Restricted
Stock is evidenced by a book entry account.
4.    Delivery of Restricted Stock. Entry of the Restricted Stock in a book
entry account maintained by the Transfer Agent, pursuant to this Award Agreement
may be postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable requirements of any federal,
state or local law or regulation or any administrative or quasi-administrative
requirement applicable to the sale, issuance, delivery or distribution of the
Restricted Stock. The Committee may, in its sole discretion, require the Grantee
to furnish the Company with appropriate representations and a written investment
letter prior to the entry of the Restricted Stock in a book entry account
maintained by the Transfer Agent.
5.    No Right to Continued Employment. Nothing in this Award Agreement shall
confer upon the Grantee any right to continued employment with the Company or
interfere with or restrict in any way with the right of the Company to terminate
the Grantee at any time for any reason. Grantee remains an at-will Employee of
the Company.
6.    Acknowledgement. Grantee acknowledges that neither the Company nor any of
the Company’s affiliates, officer, members, Directors, agents or representatives
has provided or is providing the undersigned with tax advice regarding the
receipt, vesting and ownership of the Restricted Stock subject to this Award
Agreement or any other matter, and the Company has urged the Grantee to consult
with his or her own tax advisor with respect to the income taxation consequences
of receiving, holding and disposing of the Restricted Stock subject to this
Award Agreement.
7.    Incorporation of Provisions of the Plan. All of the provisions of the Plan
pursuant to which the Restricted Stock is granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Award Agreement and the terms contained in
the Plan, the Plan shall control. To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.
8.    Invalidity of Provisions. The invalidity or unenforceability of any
provision of this Award Agreement as a result of a violation of any state or
federal law, or of the rules or regulations of any governmental regulatory body,
shall not affect the validity or enforceability of the remainder of this Award
Agreement.
9.    Waiver and Modification. The provisions of this Award Agreement may not be
waived or modified unless such waiver or modification is in writing and signed
by the parties hereto.
10.    Interpretation. In accordance with Section 3.1 of the Plan, all decisions
or interpretations made by the Committee with regard to any question arising
under the Plan or this Award Agreement, shall be binding and conclusive on the
Company and the Grantee.
11.    Multiple Counterparts. This Award Agreement may be signed in multiple
counterparts, all of which together shall constitute an original Award
Agreement. The execution by one party of any counterpart shall be sufficient
execution by that party, whether or not the same counterpart has been executed
by any other party.
12.    Governing Law. This Award Agreement shall be governed by the laws of the
State of Ohio.
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed, and the Grantee has hereunto set his or her hand, all as of the day
and year first above written.
SIFCO INDUSTRIES, INC.
By:     
Its: President and Chief Executive Officer


GRANTEE
        
Grantee Signature





Exhibit “A”
Stock Power


FOR VALUE RECEIVED, _________ hereby sells, assigns and transfers unto SIFCO
Industries, Inc. ___________ shares of common stock, no par value, of SIFCO
Industries, Inc. (the “Company”), evidenced in a book entry account maintained
by the Company’s stock transfer agent, and does hereby irrevocably constitute
and appoint the Secretary of the Company to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.


Dated:             
Grantee Signature


